Houghton, J.:
The order setting aside the verdict and granting a new trial, from-which the plaintiff appeals, recites that the motion was "made upon , the ground, amongst others, that the verdict was against the weight of evidence.
In a ‘ memorandum opinion, the learned trial court stated views respecting the case, -in which we do not concur. It is the order, however,, which governs our consideration of the appeal find not the opinion. Treating the motion , as made upon .the ground-that *671the verdict was against the weight of evidence, as we must, the facts disclosed by the record are such that we do not feel justified in interfering with the discretion exercised by the trial court'in making such an order.
The order granting a new trial is, therefore, affirmed, with costs.
Patterson, P. J., Ladghlin and Lambert, JJ., concurred; Ingraham, ¿L, concurred in result. -
Order affirmed, with costs. Order filed.